


EXHIBIT 10.1
EXECUTION COPY
AMENDMENT NO. 2
Dated as of May 27, 2015
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 18, 2012
THIS AMENDMENT NO. 2 (this “Amendment”) is made as of May 27, 2015 by and among
Crane Co., a Delaware corporation (the “Company”), the financial institutions
listed on the signature pages hereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent’), under that certain Second
Amended and Restated Credit Agreement dated as of May 18, 2012 by and among the
Company, the Borrowing Subsidiaries from time to time party thereto (together
with the Company, the “Borrowers”), the Lenders from time to time party thereto
and the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent agree to provide commitments under and make certain amendments to the
Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the Amendment No. 2
Effective Date (as defined below), the parties hereto agree that the Credit
Agreement shall be amended as follows:
(a)    Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in proper alphabetical order and, where applicable, replace
the corresponding previously existing definitions:
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



CH\2056988.7

--------------------------------------------------------------------------------




“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Canadian Dollars and (v) any other currency (x) that is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s reasonable determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that the Adjusted
LIBO Rate for any day shall be based on the LIBO Rate for a one month Interest
Period in Dollars at approximately 11:00 a.m. London time on such day, subject
to the interest rate floors set forth therein. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
“Alternative Rate” has the meaning assigned to such term in Section 2.13(a).
“Amendment No. 2 Effective Date” means May 27, 2015.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable LC Sublimit” means (i) with respect to JPMorgan Chase Bank, N.A.
(together with its successors and assigns) in its capacity as an Issuing Bank
under this Agreement and any of its Affiliates constituting Issuing Banks,
$25,000,000 and (ii) with respect to Wells Fargo Bank, National Association
(together with its successors and assigns) in its capacity as an Issuing Bank
under this Agreement and any of its Affiliates constituting Issuing Banks,
$25,000,000 and (iii) with respect to any other Person that becomes an Issuing
Bank pursuant to the terms of this Agreement, such amount as agreed to in
writing by the Company, the Administrative Agent and such Person at the time
such Person becomes an Issuing Bank pursuant to the terms of this Agreement, as
each of the foregoing amounts may be decreased or increased from time to time
with the written consent of the Company, the Administrative Agent and the
Issuing Banks (provided that any increase in the Applicable LC Sublimit with
respect to any Issuing Bank shall only require the consent of the Company and
such Issuing Bank).
“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate or, if applicable pursuant to the definition of “LIBO Rate”, the
applicable Interpolated Rate, Reference Bank Rate or such other rate as
determined pursuant to the terms of Section 2.13 as applicable.
“CDOR Screen Rate” means, for the relevant Interest Period, the Canadian deposit
offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended



2
CH\2056988.7

--------------------------------------------------------------------------------




from time to time, as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day
for such Interest Period (as adjusted by the Administrative Agent after 10:00
a.m. (Toronto, Ontario time) to reflect any error in the posted rate of interest
or in the posted average annual rate of interest); provided that if such rates
are not available on the Reuters Screen CDOR Page on any particular day, then
the Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian Dollars for the applicable Interest Period as of 10:00 a.m. (Toronto,
Ontario time) on the Quotation Day for such Interest Period for commercial loans
or other extensions of credit to businesses of comparable credit risk; or if
such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to purchase participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.22 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The amount of each Lender’s Commitment as of the
Amendment No. 2 Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Commitment, as applicable. As of the
Amendment No. 2 Effective Date, the aggregate amount of the Lenders’ Commitments
is $500,000,000.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“FATCA” means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Tax Code.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, as of the applicable time on the
applicable Quotation Date.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association and each other Lender designated by the Company as an
“Issuing Bank” hereunder that has agreed to such designation (and is reasonably
acceptable to the Administrative Agent), each in its capacity as an issuer of
Letters of Credit hereunder, and



3
CH\2056988.7

--------------------------------------------------------------------------------




its successors in such capacity as provided in Section 2.06(i). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank”, as used with respect to any of the institutions named in the first
sentence hereof, shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. All references contained in this Agreement and
the other Loan Documents to “the Issuing Bank” shall be deemed to apply equally
to each of the institutions referred to in this definition as an Issuing Bank in
their respective capacities as issuers of any and all Letters of Credit issued
by each such institution.
“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such LIBOR Quoted Currency and Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and (b) any
Eurocurrency Borrowing denominated in Canadian Dollars and for any applicable
Interest Period, the CDOR Screen Rate on the Quotation Day for Canadian Dollars
for such Interest Period; provided that, if the CDOR Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that if a LIBOR Screen Rate or CDOR Screen Rate,
as applicable, shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBOR Screen Rate or CDOR Screen Rate, as
applicable, for such currency and such Interest Period shall be the Interpolated
Rate; provided, that, if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate or CDOR Screen Rate, as applicable, shall
not be available at such time for such currency or such Interest Period with
respect to such Eurocurrency Borrowing for any reason and the Administrative
Agent shall reasonably determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the Administrative Agent shall give notice thereof to the
Company (on behalf of itself and the Borrowing Subsidiaries) and the Lenders as
promptly as practicable thereafter that the applicable Reference Bank Rate shall
be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.13.
“LIBOR Quoted Currency” means (i) Dollars, (ii) euro and (iii) Pounds Sterling.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Maturity Date” means May 27, 2020.



4
CH\2056988.7

--------------------------------------------------------------------------------




“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (iii) for
any other currency, the day that is two (2) Business Days before the first day
of such Interest Period (unless, in each case, market practice differs in the
relevant market where the LIBO Rate for such currency is to be determined, in
which case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
interbank market (or other applicable interbank markets determined by the
Administrative Agent) in the relevant currency and for the relevant period, were
it to do so by asking for and then accepting interbank offers in reasonable
market size in that currency and for that period.
“Reference Banks” means the principal London offices (or other applicable
offices as determined by the Administrative Agent in consultation with the
Company) of JPMorgan Chase Bank, N.A. and Wells Fargo Bank, National Association
and such other banks as may be appointed by the Administrative Agent in
consultation with the Company. No Lender shall be obligated to be a Reference
Bank without its consent.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant sanctions authority applicable to the
Company or its Subsidiaries.
“Screen Rates” means the LIBOR Screen Rate and the CDOR Screen Rate.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental



5
CH\2056988.7

--------------------------------------------------------------------------------




Authority for any category of deposits or liabilities customarily used to fund
loans in the applicable currency, expressed in the case of each such requirement
as a decimal. Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D of the Board. Eurocurrency Loans
shall be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
(b)    Section 1.01 of the Credit Agreement is amended to delete the definition
of “Mandatory Cost” in its entirety.
(c)    Section 1.01 of the Credit Agreement is amended to restate in its
entirety the chart contained in the definition of “Applicable Rate” to read as
follows:
Categories
Index Debt Ratings: (S&P/Moody’s)
ABR Spread
Eurocurrency Spread
Facility Fee Rate
I
Greater than or equal to A/A2
0.0 bps
79.5 bps
8.0 bps
II
Greater than or equal to A-/A3 but less than A/A2
0.0 bps
90.0 bps
10.0 bps
III
Greater than or equal to BBB+/Baa1 but less than A-/A3
0.0 bps
100.0 bps
12.5 bps
IV
Greater than or equal to BBB/Baa2 but less than BBB+/Baa1
10.0 bps
110.0 bps
15.0 bps
V
Greater than or equal to
BBB-/Baa3 but less than BBB/Baa2
17.5 bps
117.5 bps
20.0 bps
VI
Less than BBB-/Baa3
25.0 bps
150.0 bps
25.0 bps



(d)    The definition of “Change in Law” contained in Section 1.01 of the Credit
Agreement is amended to add “, implementation” immediately after the word
“interpretation” contained in clause (b) thereof.
(e)    The definition of “Federal Funds Effective Rate” contained in Section
1.01 of the Credit Agreement is amended to add the following proviso immediately
at the end of the current definition thereof:
“; provided, that, if the Federal Funds Effective Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.”
(f)    Section 2.06 of the Credit Agreement is amended to restate in its
entirety the penultimate sentence of clause (b) thereof as follows:



6
CH\2056988.7

--------------------------------------------------------------------------------




“A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit such
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) subject to Sections 2.10(c)
and 2.20, the sum of the Dollar Equivalent of the total Revolving Credit
Exposures shall not exceed the total Commitments and (ii) subject to
Sections 2.10(c) and 2.20, the Dollar Equivalent of the face amount of all
Letters of Credit issued and then outstanding by any Issuing Bank shall not
exceed such Issuing Bank’s Applicable LC Sublimit.”
(g)    Section 2.06 of the Credit Agreement is further amended to delete the
reference to “does not strictly comply with” appearing in clause (f) thereof and
to replace such reference with a reference to “does not comply with” instead.
(h)    Section 2.06 of the Credit Agreement is further amended to add the
following new clause (m) immediately after the end of clause (l) thereof:
“(m)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iii) on any Business Day on which the Borrower fails to reimburse
any amount required to be reimbursed to such Issuing Bank on such day, the date
of such failure and the amount and currency of such payment in respect of
Letters of Credit and (iv) on any other Business Day, such other information as
the Administrative Agent shall reasonably request.”
(i)    Section 2.12(f) of the Credit Agreement is amended and restated in its
entirety to read as follows:
“(f) All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) (A) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and (B)
interest computed by reference to the CDOR Rate, in each case shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii)
interest for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case of the foregoing clauses (i) and
(ii) shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent in
accordance with the terms of this Agreement, and such determination shall be
conclusive absent demonstrable error.”



7
CH\2056988.7

--------------------------------------------------------------------------------




(j)    Section 2.13 of the Credit Agreement is amended and restated in its
entirety to read as follows:
“Section 2.13 Alternate Rate of Interest.
(a)    If, at the time that the Administrative Agent shall seek to determine the
Reference Bank Rate, less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Company and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate (including,
without limitation, by means of the Interpolated Rate or Reference Bank Rate),
as applicable, for a Loan in the applicable currency or for the applicable
Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period or for
the applicable Agreed Currency;
then the Administrative Agent shall give notice thereof to the Company (on
behalf of itself and the Borrowing Subsidiaries) and the Lenders by telephone or
facsimile transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company (on behalf of itself and the Borrowing
Subsidiaries) and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing in the applicable currency or for the applicable Interest Period, as
the case may be, shall be ineffective and, unless repaid, (A) in the case of a
Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made as
an ABR Borrowing and (B) in the case of a Eurocurrency Borrowing denominated in
a Foreign Currency, such Eurocurrency Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, (ii) if any Borrowing
Request requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be
made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing in a Foreign Currency, then the LIBO Rate for such
Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.”



8
CH\2056988.7

--------------------------------------------------------------------------------




(k)    Section 2.14(a) of the Credit Agreement is amended to add the word
“liquidity” immediately after the phrase “impose, modify or deem applicable any
reserve, special deposit,” appearing in clause (i) thereof.
(l)    Section 2.16 of the Credit Agreement is amended to add the following new
clause (h) immediately after the end of clause (g) thereof:
“(h)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Amendment No. 2 Effective Date, the Company and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement and the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).”
(m)    Article III of the Credit Agreement is amended to add the following new
Section 3.12 immediately at the end thereof:
“Section 3.12. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures for compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and, to the
knowledge of the Company and to the extent commercially reasonable, agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the knowledge of the Company
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Company, any
Subsidiary or, to the knowledge of the Company or such Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.”
(n)    Section 5.02 of the Credit Agreement is amended to delete the reference
to “the Borrower” appearing therein and to replace such reference with a
reference to “the Company” instead.
(o)    Sections 5.07 and 5.08 of the Credit Agreement are amended and restated
in their entirety to read as follows:
“Section 5.07. Compliance with Laws. The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures for compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and, to the
knowledge of the Company and to the extent commercially reasonable, agents with
Anti-Corruption Laws and applicable Sanctions.
Section 5.08.    Use of Proceeds. The proceeds of the Loans shall be used to
finance the working capital needs and general corporate purposes (including
acquisitions) of the Company and its Subsidiaries. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. No Borrower will request any Borrowing or



9
CH\2056988.7

--------------------------------------------------------------------------------




Letter of Credit, and no Borrower shall use, and the Company shall procure that
its Subsidiaries and its or their respective directors, officers, employees and,
to the knowledge of the Company and to the extent commercially reasonable,
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.”
(p)    Section 10.09 of the Credit Agreement is amended to restate the first
sentence of clause (b) thereof to read as follows:
“Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in Borough of Manhattan and of the United States District Court
of the Southern District of New York sitting in the Borough of Manhattan, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to any Loan Documents or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.”
(q)    Section 10.12 of the Credit Agreement is amended to restate the
penultimate sentence thereof to read as follows:
“For the purposes of this Section, “Information” means all information received
from the Company relating to the Company or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Company and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Company after the date hereof, such information is clearly identified
at the time of delivery as confidential.”
(r)    Schedule 2.01 to the Credit Agreement is amended and restated in its
entirety as set forth on Schedule 2.01 hereto.
(s)    Schedule 2.02 to the Credit Agreement is deleted in its entirety.
(t)    Pursuant to the terms of Section 3 this Amendment, upon the effectiveness
of this Amendment, RBS Citizens, N.A. shall cease to be a Lender under the
Credit Agreement. Concurrently therewith, RBS Citizens, N.A. shall cease to be a
Documentation Agent under the Credit Agreement and HSBC Bank USA, National
Association shall become a Documentation Agent under the Credit Agreement.
Accordingly, the cover page of the Credit Agreement, the introductory paragraph
to the Credit Agreement and the definition of “Documentation Agent” set forth in
Section 1.01 of the Credit Agreement are each hereby amended as necessary to
reflect the change set forth in the two immediately preceding sentences.



10
CH\2056988.7

--------------------------------------------------------------------------------




2.    New Lenders.
(a)    Each of the undersigned financial institutions that is not a party to the
Credit Agreement prior to the Amendment No. 2 Effective Date (each, an “New
Lender”) agrees to be bound by the provisions of the Credit Agreement and agrees
that it shall, on the Amendment No. 2 Effective Date, become a Lender for all
purposes of the Credit Agreement, with a Commitment as set forth on Schedule
2.01 hereto.
(b)    Each undersigned New Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to enter into this
Amendment and to consummate the transactions contemplated hereby and to become a
lender under the Credit Agreement; (ii) it satisfied the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) from and after the Amendment No. 2 Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of its Commitment, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and become a Lender under the Credit Agreement on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, it has delivered any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the New Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
3.    Departing Lenders. The parties hereto hereby acknowledge and agree that:
(a)    Each of RBS Citizens, N.A. and Fifth Third Bank (each, a “Departing
Lender”) is entering into this Amendment solely to evidence its exit from the
Credit Agreement and shall have absolutely no obligation hereunder. Upon the
effectiveness hereof and the payment described in Section 3(b)(ii) below, each
Departing Lender shall no longer (i) constitute a “Lender” for all purposes
under the Loan Documents, (ii) be a party to the Credit Agreement and (iii) have
any obligations under any of the Loan Documents, in each case, without further
action required on the part of any Person; and
(b)    Upon the effectiveness hereof: (i) each Departing Lender’s “Commitment”
under the Credit Agreement shall be terminated, (ii) each Departing Lender shall
have received payment in full, in immediately available funds, of all of such
Departing Lender’s Loans, all interest thereon and all other amounts payable to
such Departing Lender under the Credit Agreement, which such amount with respect
to each such Departing Lender shall be invoiced three (3) Business Days prior to
the Amendment No. 2 Effective Date, (iii) each Departing Lender shall not be a
Lender under the Credit Agreement and (iv) the defined term “Lenders” in the
Credit Agreement shall exclude the Departing Lenders.
4.    Conditions of Effectiveness. The effectiveness of this Amendment (the
“Amendment No. 2 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
(a)    The Administrative Agent shall have received counterparts of this
Amendment bearing the signature of the Borrowers, each Lender (including each
New Lender and each Departing Lender), the Issuing Banks and the Administrative
Agent.



11
CH\2056988.7

--------------------------------------------------------------------------------




(b)    The Administrative Agent shall have received (i) a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Amendment No. 2 Effective Date) of Skadden, Arps, Slate, Meagher, & Flom LLP,
counsel for the Company and (ii) a favorable written opinion (addressed to the
Administrative Agent and the Lenders dated the Amendment No. 2 Effective Date)
of Augustus I. duPont, general counsel for the Company, and in each case
covering such other matters relating to the Company, the Loan Documents or this
Amendment as the Administrative Agent shall reasonably request. The Borrowers
hereby request such counsels to deliver such opinions.
(c)    The Administrative Agent shall have received (i) a certificate signed by
a Financial Officer of the Company certifying that, after giving effect to this
Amendment, the Company is in compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 of the Credit Agreement and (ii)
documents consistent with those delivered on the Effective Date of the Credit
Agreement as to the corporate power and authority of the Borrowers to borrow
under the Credit Agreement after giving effect to this Amendment.
(d)    The Administrative Agent shall have received, for the account of each
Lender party hereto (including each New Lender but excluding each Departing
Lender) that delivers its executed signature page to this Amendment by no later
than the date and time specified by the Administrative Agent, an upfront fee in
an amount equal to the amount previously disclosed to the Lenders.
(e)    The Administrative Agent shall have received payment of the
Administrative Agent’s and its affiliates’ fees and reasonable and documented
out-of-pocket expenses (including reasonable and documented out-of-pocket fees
and expenses of counsel for the Administrative Agent) in connection with this
Amendment.
5.    Representations and Warranties of the Company. In order to induce the
Lenders and the Administrative Agent to enter into this Amendment, the Company
hereby represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as modified hereby constitute
legal, valid and binding obligations of the Company, enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
(b)    As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties set forth in the Credit Agreement (other
than the representations contained in Section 3.04(b) and 3.06(a)) and the other
Loan Documents are true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
is true and correct in all respects).
6.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other loan document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    The Credit Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.



12
CH\2056988.7

--------------------------------------------------------------------------------




(c)    Except with respect to the subject matter hereof, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
(d)    This Amendment is a Loan Document under (and as defined in) the Credit
Agreement.
7.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
8.    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AGAINST ANY BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
9.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
10.    Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.
[Signature Pages Follow]





13
CH\2056988.7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


CRANE CO.,
as a Borrower




By:_____/s/_Tazewell Rowe__________________
Name:     Tazewell Rowe
Title:     Vice President and Treasurer






By:_____/s/_Christopher Dee_________________
Name:     Christopher Dee
Title:     Deputy General Counsel and Assistant Secretary









Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as an Issuing Bank and as Administrative Agent




By:______/s/_D. Scott Farquhar_______________
Name:     D. Scott Farquhar
Title:     Executive Director





Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually as a Lender and as an Issuing Bank




By:_____/s/_Thomas Molitor__________________
Name:     Thomas Molitor
Title:     Managing Director





Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By:___/s/_Aidan R. Spoto__________________
Name:    Aidan R. Spoto
Title:    Vice President





Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender




By:___/s/_Belinda Tucker______________________
Name:    Belinda Tucker
Title:    Managing Director





Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------




TD BANK, N.A.,
as a Lender




By:_____/s/_Steve Levi______________________
Name:     Steve Levi
Title:    Senior Vice President





Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON,
as a Lender




By:____/s/_Thomas J. Tarasovich, Jr.___________
Name:    Thomas J. Tarasovich, Jr.
Title:    Vice President





Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------




BMO HARRIS BANK N.A.,
as a Lender




By:____/s/_Jason Deegan_____________________
Name:    Jason Deegan
Title:    Vice President





Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION,
as a Lender




By:____/s/_David Kee______________________
Name:    David Kee
Title:    Managing Director

Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------




COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
as a Lender




By:____/s/_Diane Pockaj_______________________
Name:    Diane Pockaj
Title:    Managing Director






COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
as a Lender




By:____/s/_Kiuli Chan_______________________
Name:    Kiuli Chan
Title:    Director



Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:___/s/_Michael E. Temnick__________________
Name:    Michael E. Temnick
Title:    Vice President



Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------






THE ROYAL BANK OF SCOTLAND PLC,
as a Lender




By:______/s/_Jeannine Pascal_________________
Name:    Jeannine Pascal
Title:    Vice President


    

Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------






The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Amendment No. 2 Effective Date, it is no longer a party to the Credit
Agreement


CITIZENS BANK, N.A. (f/k/a RBS CITIZENS, N.A.),
as a Departing Lender




By:_____/s/_Jason Upham_______________________
Name:    Jason Upham
Title:    Assistant Vice President





Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012





--------------------------------------------------------------------------------






The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Amendment No. 2 Effective Date, it is no longer a party to the Credit
Agreement


FIFTH THIRD BANK,
as a Departing Lender




By:_____/s/_Jordan Fragiacomo________________
Name:    Jordan Fragiacomo
Title:    Managing Director





Signature Page to Amendment No. 2 to
Second Amended and Restated Credit Agreement dated as of May 18, 2012
Crane Co.





--------------------------------------------------------------------------------




SCHEDULE 2.01


LENDERS AND COMMITMENTS




LENDER
COMMITMENT


 
 
JPMORGAN CHASE BANK, N.A.


$81,250,000


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION


$81,250,000


 
 
HSBC BANK USA, NATIONAL ASSOCIATION


$52,500,000


 
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


$52,500,000


 
 
TD BANK, N.A.


$52,500,000


 
 
THE BANK OF NEW YORK MELLON


$40,000,000


 
 
BMO HARRIS BANK N.A.


$40,000,000


 
 
SUMITOMO MITSUI BANKING CORPORATION


$25,000,000


 
 
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES


$25,000,000


 
 
U.S. BANK NATIONAL ASSOCIATION


$25,000,000


 
 
THE ROYAL BANK OF SCOTLAND PLC


$25,000,000


 
 
TOTAL COMMITMENTS


$500,000,000








CH\2056988.7